Title: From George Washington to David Forman, 6 September 1781
From: Washington, George
To: Forman, David


                  
                     sir
                     Wilmington 6th Septemr 1781
                  
                  I thank you for your Favr of Yesterday—and have to inform that I am thus far on my Way to Virginia—that the Count DeGrasse with 28 Ships of the Line with some Frigates, is arrived in the Chesapeak—where Lord Cornwallis is at present Blocked up & fortifyg in York River.
                  Notwithstandg the Distance—if any Thing worthy Notice takes place under your Observation, I shall thank you for its Comunication thro’ the Q.M.G. Colo. Miles at Phila.—Your Expresses may be discontinued.  With much Regard I am sir your most obet
                  
                     Go: Washington
                  
               